DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.  
The Drawing Objections
In view of the amendments, the pending objections to the drawings are withdrawn.
The §112 Rejections
Applicant’s discussion of the Claim Interpretation and §112 rejection sections of the prior action are substantially similar.  The discussion of the §112 rejections would appear to turn on interpretation of P and P1.  As previously indicated by Examiner, the disclosure makes conflicting references to P1.  Paragraph [0053] defines P1 as “a defined lower power” of the pulse converter while paragraph [0056] defines it as “the requested power.”  Applicant contends that it is clear from the disclosure that P1 is “the requested power” and not “a defined lower power.”  Examiner respectfully disagrees.  
The identifier P1 is referenced in only two paragraphs: [0053] and [0056].  It is not shown at all in the figures.  Thus, the only discussion of P1 within the disclosure creates an issue of clarity by defining P1 two different ways.  Applicant’s contention that P1 is “clearly” referring to a power request is not supported by the disclosure.  Applicant introduces “a setpoint value of the electrical power Psoll” in paragraph [0060] of the Specification.  A “setpoint soll as the “requested power” while P1 remains unclear.  
Furthermore, Applicant’s Remarks introduce more confusion by alleging that P1 is “a requested power” and subsequently alleging that P1 may be “selected” based on characteristics of the pulse rectifier.  Applicant has not clearly designated what component generates the “power request” P1.  From the disclosure, the consumer load is the only component to generate a power request (though, as mentioned above, that request is Psoll and not P1).  If P1 is a power request from the consumer load, then it cannot be “selected” based on characteristics of the pulse rectifier without first sending those characteristics to the load.  No such arrangement appears to be contemplated by the disclosure as filed.  Thus, P1 cannot simultaneously be a “requested power” and be “selected” based on characteristics of the rectifier(s).
While Applicant’s Remarks reference various parts of the Specification that may support their asserted function, other portions of the Specification and disclosure conflict with the asserted function.  As such, the claims remain properly rejected under §112.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The text of the claims still does not recite what constitutes “a defined manner” (as recited by claim 10).  As such, Examiner must turn to the disclosure as filed to determine what “a defined manner means.”  The written description issues arise here, as “a defined manner” relies on a number of parameters and controls that are not clearly or adequately disclosed such that one of ordinary skill could make and use the device as claimed without undue experimentation.
The disclosure as filed and amended is rife with conflict and renders the scope and function of the claimed device unclear
Despite Applicant’s attempt to clarify the claimed invention, the scope of the invention remains unclear.  While some aspects have indeed been clarified, overall operation remains difficult to fully understand.  Applicant’s disclosure jumps from one measurement to another in describing operation of the device, first alleging that an intermediate circuit comprising a pulse rectifier having a “defined lower power P1” combined in parallel with a passive rectifier zk.  Upon receiving a voltage request signal uzk_min, the intermediate circuit is controlled such that uzk becomes equal to uzk_min.  This control is allegedly conditioned on the rotational speed of the engine, though no sensors or other measurement means are provided or discussed.
Applicant states in paragraph [0056] that “[i]n the range of low power … and a low rotational speed of the diesel engine” the pulse rectifier is operated to bridge the gap between voltage produced by the passive rectifier and the minimum voltage uzk_min.  Applicant then states that P1 may be “selected in such a way that the natural characteristic curve of the rectifier device 2 in the case of P1 just supplies the minimum intermediate electric circuit voltage uzk_min.”  It is unclear how P1, at this point defined in the specification as a defined lower power of the pulse rectifier, may be selected such that it provides the minimum intermediate voltage.  Presumptively this minimum voltage request signal (i.e., uzk_min) is variable depending upon how many loads are connected to the circuit and which of the loads is currently requiring power.  Paragraph [0066] states that in the case of multiple loads, the minimum voltage signal is the highest requested value among all the loads.  Thus, it follows, that if a load is added, removed, powered, or depowered, the minimum voltage request may change and thus the selection of P1 will no longer supply “just the minimum.”
Furthermore, it is unclear what is meant by “such a way that the natural characteristic curve of the rectifier device 2 … just supplies the minimum … voltage.”  The rectifier device 2 is comprised of passive rectifier 20 and pulse rectifier 21.  The “natural characteristic curve” of the rectifier device 2 would thus extend beyond “just the minimum.”  This is shown, for example, in FIG 4; above inflection point K, the rectifier device 2 provides more than just the zk_min.  Paragraph [0056] makes this explicit, stating “[i]f the requested power … exceeds the power flux in the case of no longer clocking pulse rectifier 21 … passes exclusively via the passive rectifier.”  
In addition to the above, Applicant repeatedly uses variable in a conflicting manner.  For example, P1 is referred to as both the “defined lower power” of the pulse rectifier as well as “the requested power.”  Applicant’s contention that this conflict is resolved by the disclosure viewed as a whole is not actually supported by the disclosure.  P1 is referred to only these two times, and nothing else in the specification would suggest that P1 is definitively one or the other.  Applicant muddles the meaning of P1 further by suggesting that P1 may somehow be “selected” to accommodate the natural characteristic curve of the rectifier device 2.  This would seem to suggest that P1 is a defined lower power of the pulse rectifier and not a requested power, as is asserted by Applicant.  This, however, also makes unclear how the defined lower power of the pulse rectifier can be selected such that the curve of the rectifier device 2 can “just suppl[y] the minimum … voltage.”  Selecting the power of the pulse rectifier does not control the full curve of rectifier device 2 because the passive rectifier is also included.
Applicant has also muddled the meaning and application of uzk_min within the disclosure.  It is initially defined as a request signal provided by the consumer device, but in paragraph [0057] Applicant suggests that it is also somehow “selected” in advance despite the signal being generated by the consumer load.  Paragraph [0060] refers to uzk_min as “[a] setpoint value,” suggesting it is intended as a variable request signal and not a predefined selection.
Examiner notes that an overall confusion is created because Applicant has failed to uniformly refer to power/voltage/speed when discussing the control method.  First the control current for a period of time before stabilizing.  This in turn affects both the power and voltage request signals, thus having a substantial contributive effect that is seemingly ignored by Applicant.  Similar arguments may be made regarding the effect of torque on speed and power of the generator and engine.
Ultimately, the disclosure as filed and amended fails to describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The disclosure of the original and amended claims does not provide any further clarity regarding the scope and function of the device.
Examiner next turns to the claims themselves to determine whether they provide any clarity as to how the system is intended to function.  After review of the original claims and amended claims, Examiner finds that the claims do not remedy the deficiencies of the specification and drawings.  
zk_min is intended as a request signal or a predefined/selected value, it is unclear what the claim intends by “defined portion.”  Does it refer to defining the maximum power that may be provided by the pulse rectifier (as would be the case of preselection as suggested in paragraph [0057]) or does it refer to the difference between the voltage requested and the voltage provided by the passive rectifier (as suggested by FIG 4 and paragraphs [0068-71])?  Furthermore, how is the “predefined rotational speed” of the amended claims defined or selected?  Per the Specification at paragraph [0056], operation of the pulse rectifier is premised on the power generated being less than a power requested, not a particular speed.  While speed is mentioned (“low rotational speed of the diesel engine”), the control is discussed in terms of the power generated exceeding (or not) the power requested (“[i]f the requested power exceeds …”).
Even if we take the above in combination with paragraph [0068] which states the pulse rectifier is operated about a point K which is “owing to the rotational speed of the diesel engine,” the same sentence states the pulse rectifier is operated “only starting from a defined point K.”  This would suggest that the pulse rectifier is only operated after reaching or exceeding point K.  This is at odds with the operation asserted by Applicant in paragraph [0070] and Remarks, and would seem to further conflict with the control scheme premised on power that is described in paragraph [0056].
Due to the excessive number of conflicts within the disclosure, the intended scope and function of the claimed device is unclear.  As a result, the claims contain subject matter which 
Due to the excessive number of internal conflicts that have not been clarified or remedied within the Remarks and amendments, the scope of the claims remains unclear and thus a rejection based on merits cannot be provided at this time.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS K QUIGLEY/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832